DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 4/2/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-17 are currently pending.
Claims 1-17 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1-17, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 6, 7, 12, 13 recites creating an account and a custom username for a user associated with the account; creating tickered usernames by combining a unique ticker and the custom username, wherein each of the tickered usernames corresponds to a different type of cryptocurrency; and receiving, by the user, cryptocurrency [currency] sent to one of the tickered usernames, wherein the cryptocurrency [currency] is of a type corresponding to the one of the tickered usernames.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of sending/receiving currency via the use of a custom identifier (a certain method of organizing human activity such as a commercial or legal interactions, e.g. including agreements in the form of contracts, sales activities/behaviors, business relations) but for the recitation of additional claim elements. That is, other than reciting a processor and sending/receiving cryptocurrency, nothing in the claim precludes the language from being considered as sending/receiving currency via the use of a custom identifier. For example, a bank can process the sending/receiving of fiat currency via the use of a custom bank account that identifies the type of fiat currency being transferred. 
A similar analysis can be applied to dependent claims 2, 4, 8, 10, 14, 16 which further recite the abstract idea of generating the custom identifier to be used for transferring funds.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, processor merely implements the abstract idea on a generic computer. Furthermore, the additional claim elements(s) generally link the use of the judicial exception to a particular technological environment or field of use. For example, transferring cryptocurrency instead of fiat currency is merely generally linking the use of the judicial exception to the particular technological environment of cryptocurrency.
A similar analysis can be applied to dependent claims 3, 5, 9, 11, 15, 17, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of cryptocurrency.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20190295069 to Pala in view of United States Patent Application Publication No. 20140006293 to Chang.
As per claims 1, 6, 7, 12, 13¸ Pala teaches:
creating an account and a custom identifier for a user associated with the account; creating tickered identifiers by associating a unique ticker with the custom identifier, wherein each of the tickered identifiers corresponds to a different type of cryptocurrency; ([0041] – [0042], “In exemplary operation, process 100 begins at step S110, in which CA 108 provides 110 a cryptocurrency wallet digital certificate to wallet authority 104 to generate a trust level for the wallet authority 104 (described further below with respect to FIGS. 2 and 3). In step S112, CA 108 provides the status of the digital certificate to OCSP server 106, also referred to as an OCSP responder 106. In some embodiments of step S112, the CA 108 provides another update to the status of the digital certificate to the OCSP responder 106 whenever that status changes. In step S114, the wallet authority 104 provides the cryptocurrency wallet digital certificate to the wallet owner 103. The wallet owner 103 is the individual in possession of a digital wallet for cryptocurrency. In the exemplary embodiment, the cryptocurrency wallet digital certificate is an enhanced digital certificate that contains information about one or more wallet addresses possessed by the wallet owner 103. For the purposes of cryptocurrencies, the cryptocurrency wallet digital certificate may include a unique currency identifier, such as, but not limited to an object identifier (OID); a wallet address for that currency, a currency ticker, such as a common acronym (e.g., BTC for Bitcoin); the name or description of the currency, such as a common full name (e.g., Bitcoin Cash); a public key associated with the wallet address, and an identifier of the secret used to protect the wallet, such as a hash of the public key.”)
receiving, by the user, cryptocurrency sent to one of the tickered identifiers, wherein the cryptocurrency is of a type corresponding to the one of the tickered identifiers. ([0043], [0045], “In further exemplary operation of process 100, in step S116, user computer device 102 requests a wallet address from the wallet owner 103. For example, the user computer device 102 may be requesting the wallet address to transfer cryptocurrency into the wallet. In some embodiments, this request may be a part of a financial transaction, such as purchasing a good or service using user computer device 102. In some embodiments, wallet owner 103 may be an entity, such as a corporation or business, and the user computer device 102 is transferring cryptocurrency funds to the entity. In an exemplary embodiment of step S116, rather than simply transmitting the wallet address, the wallet owner 103 transfers the cryptocurrency wallet digital certificate associated with that wallet address…. Once the user computer device 102 has verified the status of the cryptocurrency wallet digital certificate, the user computer device 102 may then use the wallet address included in the cryptocurrency wallet digital certificate to perform a cryptocurrency transaction.”)
Pala does not explicitly teach, but Chang teaches:
creating a unique username by combining a unique symbol and the custom username, wherein each of the unique usernames corresponds to a different type of a concept; ([0047], “Examples of unique identifiers include: a uniquely generated hash code sequence of numbers and/or letters and/or symbols and/or images and/or sounds; words, in any language or combination of languages, or combinations of words; phases in any language or combination of languages; sentences; paragraphs; verses; lyrics; quotations; titles to movies or television shows, books, poems, songs, albums, etc.; names of famous people, actors, sports teams, events; locations; terms; any combination of the above; and/or private personally identifiable information, such as for example: ANI, email address, customer name, customer ID, user ID, username, account number, card number, registration number, and vehicle number.”)
One of ordinary skill in the art would have recognized that applying the known technique of Chang to the known invention of Pala would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such identifier generation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of creating an account and creating tickered identifiers to create a unique username by combining a unique symbol and the custom username, wherein each of the unique usernames corresponds to a different type of a concept, such as cryptocurrency, results in an improved invention because applying said technique ensures that the digital certificate can be easily referred to via the use of an easy-to-remember tickered username, thus improving the overall usability of the invention.
As per claims 4, 10, 16, Pala as modified teaches:
wherein each of the tickered usernames includes the custom username and the unique ticker; (see combination of Pala and Chang in claim 1)
Furthermore, Applicant attempts to further limit the method by describing characteristics of the username. However, this is representative of non-functional descriptive material as characteristics of the username does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the steps of creating an account, creating tickered usernames, and receiving cryptocurrency is carried out the same way regardless of the type of username: there is no evidence the characteristics of the username changes the efficiency or the accuracy or any other characteristic of the creating/creating/receiving. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claims 5, 11, 17, Pala teaches:
allocating the received cryptocurrency to a wallet of the user; ([0043], [0045])


Claims 2-3, 8-9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20190295069 to Pala in view of United States Patent Application Publication No. 20140006293 to Chang, and further in view of United States Patent Application Publication No. 20190080407 to Molinari.
As per claims 2, 8, 14, Pala as modified teaches:
combining a second ticker with the username to create a tickered Bitcoin username; (see combination of Pala and Chang in claim 1)
Pala as modified does not explicitly teach, but Molinari teaches:
Ripple and Ethereum; ([0042], “The present disclosure can also apply where a token is a cryptocurrency. This, the principles could apply to Bitcoin, Ethereum, Ripple (XRP) or any other cryptocurrency.”)
One of ordinary skill in the art would have recognized that applying the known technique of Molinari to the known invention of Pala as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptocurrency features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of combining a ticker with a username to use Ripple and Ethereum tickers results in an improved invention because applying said technique ensures that the invention can be used with a variety of cryptocurrencies.
As per claims 3, 9, 15, Pala as modified teaches:
wherein Bitcoin is received at the tickered Bitcoin username; (see combination of Pala and Chang in claim 1)
Molinari teaches:
Ripple and Ethereum; ([0042], “The present disclosure can also apply where a token is a cryptocurrency. This, the principles could apply to Bitcoin, Ethereum, Ripple (XRP) or any other cryptocurrency.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20160062954 to Ruff discloses flexible high-speed generation and formatting of application-specified strings is available through table-based base conversion which may be integrated with custom formatting, and through printf-style functionality based on separate control string parsing and specialized format command sequence execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619